J-S42010-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA


                       v.

ANDRE PACE

                            Appellant                   No. 932 WDA 2015


              Appeal from the Judgment of Sentence May 14, 2015
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0012497-2013
                            CP-02-CR-0012502-2013


BEFORE: SHOGAN, J., OTT, J., and FITZGERALD, J.*

DISSENTING STATEMENT BY OTT, J.:                  FILED SEPTEMBER 28, 2016

        Because I find the trial court provided sufficient reasons on the record

for the probation revocation sentence it imposed, I must respectfully dissent.

        A review of the sentencing hearing reveals Pace’s probation officer

provided undisputed testimony regarding the numerous ways Pace violated

the term of his probation.           Neither Pace, nor his counsel, offered any

mitigating evidence, save for documentation of his completion of the

Batterers’ Intervention Program, which the trial court acknowledged.         In

imposing sentence, the court stated the following:

        Mr. Pace, you have been involved in continuing criminal activity.
        All of your crimes include violence. I have seen no evidence of
        rehabilitation.

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S42010-16


N.T., 5/14/2015, at 5. I find this statement, coupled with the testimony of

Pace’s probation officer, sufficiently demonstrates the court’s consideration

of all the factors listed in Section 9721. See Crump, supra, 995 A.2d at

1283 (“A sentencing court need not undertake a lengthy discourse for its

reasons for imposing a sentence or specifically reference the statute in

question, but the record as a whole must reflect the sentencing court’s

consideration of the facts of the crime and character of the offender.”).

      Accordingly, I dissent.




                                     -2-